
	
		II
		111th CONGRESS
		1st Session
		S. 556
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  modernize the process by which interstate firearms transactions are conducted
		  by Federal firearms licensees.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Firearms Transfer Improvement
			 Act.
		2.Authority to
			 conduct interstate firearms transactions
			(a)Firearms
			 dispositionsSection 922(b)(3) of title 18, United States Code,
			 is amended—
				(1)by striking
			 rifle or shotgun and inserting firearm;
			 and
				(2)in subparagraph
			 (A)—
					(A)by striking
			 located and inserting located or temporarily
			 located;
					(B)by striking
			 both such States and inserting the State in which the
			 transfer is conducted; and
					(C)by striking
			 both States and inserting the State in which the transfer
			 is conducted.
					(b)Dealer
			 locationSection 923(j) is amended—
				(1)in the first
			 sentence, by striking , and such location is in the State which is
			 specified on the license;
				(2)in the last
			 sentence, by striking curios and relics;
			 and
				(3)by adding at the
			 end the following: A licensee may conduct firearms transfers and
			 business in compliance with applicable State and local law with any person not
			 a licensee at any location at which the licensee may conduct business under
			 this chapter..
				
